Citation Nr: 0103898	
Decision Date: 02/08/01    Archive Date: 02/15/01

DOCKET NO.  97-26 766A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability, claimed as secondary to a service-connected left 
knee disability.

2.  Entitlement to an evaluation in excess of 20 percent for 
service-connected residuals of left knee ligament repair and 
meniscectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1986 to July 
1991.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of April 1997 and August 1998 rating 
actions by the Department of Veterans Affairs (VA) Regional 
Office (RO) located in Oakland, California.

The Board notes that with respect to his increased rating 
claim the veteran requested a hearing at the local VA office 
before a member of the Board.  In November 1998, the veteran 
indicated he would accept a videoconference hearing in lieu 
of an in-person Travel Board hearing.  See 20.700(e) (2000).  
The RO scheduled a video conference hearing for March 2000.  
In correspondence dated in March 2000, the veteran declined 
the video conference hearing and advised VA he preferred to 
wait for a future visit by a member of the Board.  Therefore 
the RO scheduled the veteran for a Travel Board hearing in 
September 2000.  He failed to report for that hearing.  See 
38 C.F.R. § 20.704(d) (2000).  Accordingly, the Board will 
proceed to address the matter herein below.

The issue of entitlement to service connection for a right 
knee disability will be discussed in the remand portion of 
this decision.


FINDING OF FACT

The evidence of record does not show more than moderate 
impairment of the left knee.  



CONCLUSION OF LAW

The schedular criteria for an evaluation greater than 20 
percent for the residuals of ligament repair and meniscectomy 
of the left knee have not been met.  38 U.S.C.A. § 1155 (West 
1991); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 4, 114 Stat. 2096, ___ (2000) (to be codified as 
amended at 38 U.S.C. § 5107); 38 C.F.R. § 4.71a, Diagnostic 
Code 5257 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran's service medical records reflect that in May 
1990 he twisted and injured his left knee.  The diagnosis at 
that time was of a probable torn anterior cruciate ligament 
(ACL).  The veteran subsequently underwent an orthopedic 
evaluation and was diagnosed with a probable left lateral 
collateral ligament strain, with possible meniscus tear.  A 
Physical Evaluation Board found the veteran unfit for further 
duty.  He was discharged and given disability severance pay 
for his left knee disability.  

In an October 1992 rating action, the RO granted the 
veteran's claim of entitlement to service connection for a 
left knee disability and assigned a 10 percent evaluation, 
effective July 16, 1991.  The veteran did not appeal that 
determination.

A VA report of X-ray, dated in May 1996, shows no evidence of 
arthritis, fracture, dislocation or joint effusion.  

In June 1996, the veteran applied for an increased rating for 
his left knee disability.  In July 1996, he presented for a 
VA examination with complaints of progressive left knee 
trouble, such as popping, temperature sensitivity and 
swelling, since service.  The veteran reported he was 
currently employed as a truck driver and stated that the use 
of his left leg on the clutch was becoming increasingly 
difficult.  Physical examination showed that the left knee 
was visibly and measurably swollen, approximately 1.5 
centimeters greater in circumference than the right knee.  
The impression was of severe left knee pain secondary to 
trauma to the knee joint, probable torn meniscus.  

The results of VA magnetic resonance imaging, conducted in 
August 1996, showed degenerative changes and a probable 
degenerative tear on the posterior horn of the medial 
meniscus, as well as a probable old injury to the posterior 
lateral band of the ACL.  A VA clinical note dated in August 
1996 includes note of the veteran's history of pain, swelling 
and popping, without locking or instability.  Physical 
examination revealed no effusion, no ligamentous instability, 
negative Lachman's and McMurray's testing and a range of left 
knee motion from zero to 140 degrees.  In October 1996, the 
veteran underwent a left knee arthroscopy.  Post-operative 
diagnoses included the following:  (1) partial thickness tear 
medial meniscus, left knee, (2) hypertrophic synovium, left 
knee, (3) Grade II-III chondromalacia of the medial femoral 
condyle, left knee, and (4) patellofemoral arthroses (grade 
II-III chondromalacia), left knee.  

In a January 1997 rating decision, the RO granted the veteran 
a temporary 100 percent evaluation under 38 C.F.R. § 4.30 
(2000) from October 29, 1996 to November 30, 1996 for 
convalescence following left knee surgery.  The assigned 
10 percent schedular rating resumed thereafter.

In February 1997, the veteran presented for a VA examination.  
He gave a history of his left knee disability, including his 
recent left knee surgery and stated that after his surgery, 
his physician told him that he would continue to have left 
knee pain and advised him to find other work that would not 
traumatize the knee.  He indicated that since his surgery, he 
had had no relief.  According to the veteran, he was a truck 
driver and had to use his left foot on the clutch and climb 
up and down on the trailer.  The veteran noted that those 
functions all aggravated the pain in his left knee and caused 
swelling.  He reported that weather changes also gave him 
pain.  

Physical examination in February 1997 showed that there was 
tenderness over the medial tibial epicondyle and pain in that 
area on knee flexion.  There was also limitation of flexion 
to 135 degrees by pain in the same area.  Extension was in 
the normal range, to 180 degrees, and there was no lateral 
instability.  There was slight fullness in the area medial to 
the patella.  Squatting and hopping on the left caused pain 
in the same area.  There was no appreciable effusion 
clinically and no patellar click or rub.  The cartilage 
appeared preserved.  The diagnoses included the following: 
(1) status post arthroscopic attempted repair of medial 
meniscus tear of left knee, and (2) status post injury of the 
posterior lateral band of the anterior cruciate ligament.  

In an April 1997 rating action, the RO increased the 
veteran's rating for his service-connected residuals of 
ligament repair and meniscectomy of the left knee, from 
10 percent to 20 percent disabling, effective June 12, 1996 
to October 28, 1996, and from December 1, 1996.

In a statement received in September 1997, the veteran 
indicated he had had more problems with his left knee 
subsequent to his surgery.  He argued he could no longer walk 
more than 50 feet without having some sort of pain and 
swelling in his left knee, and noted that he had to elevate 
his knee during and after work to decrease the swelling and 
pain.  He reported that he took Motrin to help relieve his 
left knee pain and swelling.

In January 1998, the veteran presented for a VA examination.  
He stated that neither his left knee pain nor function were 
improved by his recent surgery.  He indicated that his pain 
had actually worsened since the surgery, and that function of 
the knee was not as good as before the surgery.  The veteran 
identified pain in the medial aspect of the knee and 
described such as intermittent.  He noted that the pain 
occurred approximately twice a week and lasted for several 
hours.  He reported that those episodes of pain were induced 
by activities such as walking, and were improved by rest and 
Motrin.  The veteran stated that he was currently working as 
a computer repairman and that he had not lost any days in the 
last year due to his knee pain.  

Physical examination showed that the veteran walked without a 
limp.  On the left knee, there were small scars from the 
arthroscopic surgical procedures.  There was localized 
tenderness in the medial aspect of the knee joint, and there 
was no drawer sign.  There was no instability of the knee.  
Extension of the knee joint was entirely normal.  Flexion of 
the knee was decreased by approximately 15 degrees compared 
to the right knee.  The examiner noted small post-operative 
scars.  Otherwise, there were no other abnormalities noted in 
either knee.  X-rays of the veteran's knees were interpreted 
as showing unremarkable views of both knees, with normal bony 
mineralization and alignment.  There were no lucent fracture 
lines, no focal bony lesions, no joint effusion, and 
unremarkable soft tissues.  The diagnoses included the 
following: (1) left knee, status post arthroscopic surgery 
for medial meniscus tear incurred in accident in 1991 while 
in the Navy, and (2) left knee, chronic knee pain due to 
chondromalacia of the patellofemoral joint.  

In correspondence dated in March 1998, the veteran stated 
that he currently had less mobility in his left knee than 
before the October 1996 surgery.  He indicated that due to 
his left knee disability, he could no longer work as a truck 
driver and he had to take a cut in pay.  According to the 
veteran, his current job involved fixing computers.   

Initial Matters

In reaching its decision herein the Board has considered that 
Congress recently passed the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
modifying the adjudication of all pending claims.  In this 
case, the Board finds that the veteran is not prejudiced by 
its consideration of his claim pursuant to this new 
legislation insofar as VA has already met all obligations to 
the veteran under this new legislation.  The veteran has had 
VA examinations pertinent to his left knee, the RO has 
obtained identified records relevant to treatment and 
evaluation of that knee, and, the veteran has been offered 
the opportunity to submit evidence and argument on the merits 
of the issues on appeal, and has done so.  

Although the veteran argues that service medical records are 
incomplete, the Board notes that VA made multiple attempts to 
ensure all available records were associated with the claims 
file and that the relevant agencies have signified that all 
available records have been provided to VA.  In any case, the 
evidence most probative to the issue at hand is contemporary 
medical evidence speaking to the current manifestations of 
left knee disability, subsequent to surgery and recuperation, 
and not the in-service evidence of knee complaints.  

Here the Board continues to acknowledge the veteran's 
challenge to the adequacy of the January 1998 VA examination 
and the July 1998 addendum.  He argues that such was 
conducted by a general physician rather than an orthopedist.  
The claims file does not actually show that the physician 
conducting examination in January 1998 was a general 
physician rather than an orthopedist, but, in any case, the 
Board finds the examination report to be adequate.  The 
January 1998 examiner considered an accurate disability 
history as presented by the veteran and performed examination 
of the knee, setting out negative and positive findings 
pertinent to the knee joint, motion limitation, surrounding 
muscle and bone symptomatology, and functional impairment.  
The results of examination in 1998 were, moreover, consistent 
with the other evidence of record.  The Board thus finds 
unpersuasive any argument that examination by a specialist is 
required to evaluate the veteran's disability under the 
schedular criteria in the face of adequate examination 
findings in the current record.  

In view of the foregoing, the Board finds that the veteran 
will not be prejudiced by its actions and that a remand for 
adjudication or further development by the RO would only 
serve to further delay resolution of the veteran's claim.  

Analysis

Disability ratings are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4 
(2000).  Pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21 (2000).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2000). 

Where an increase in a service-connected disability is at 
issue, the present level of disability is of primary concern.  
Although review of the recorded history of a service-
connected disability is important in making a more accurate 
evaluation (see 38 C.F.R. § 4.2 (2000)), the regulations do 
not give past medical reports precedence over current 
findings.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The United States Court of Appeals for Veterans Claims 
(Court) has considered the question of functional loss as it 
relates to the adequacy of assigned disability ratings  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  In DeLuca, the 
Court held that it is not enough for an examiner to state a 
range of motion.  Rather, 38 C.F.R. § 4.40 (2000) requires 
consideration of factors such as lack of normal endurance, 
functional loss due to pain, and pain on use; specifically 
limitation of motion due to pain on use including during 
flare-ups.  The Court also held that 38 C.F.R. § 4.45 (2000) 
required consideration of weakened movement, excess 
fatigability, and incoordination.  Moreover, the Court stated 
that there must be a full description of the effects of the 
disability on the veteran's ordinary activity.  38 C.F.R. § 
4.10 (2000).

The veteran complains of left knee pain, swelling, decreased 
mobility, and a "popping", particularly with activity.  His 
left knee disability is rated as 20 percent disabling under 
38 C.F.R. § 4.71a, Diagnostic Codes 5257-5259 (2000).  
38 C.F.R. § 4.27 (2000) provides that hyphenated diagnostic 
codes are used when a rating under one diagnostic code 
requires use of an additional diagnostic code to identify the 
basis for the evaluation assigned.  The additional code is 
shown after a hyphen.

Symptomatic removal of the semilunar cartilage warrants 
assignment of a maximum 10 percent rating under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5259.  No higher evaluation is 
warranted under Diagnostic Code 5259 as the veteran is 
already in receipt of a 20 percent evaluation, a rating in 
excess of the maximum available under Diagnostic Code 5259.

38 C.F.R. § 4.71a, Diagnostic Code 5257, pertains to other 
impairment of the knee due to recurrent subluxation or 
lateral instability.  Slight impairment warrants a 10 percent 
evaluation.  A 20 percent evaluation requires moderate knee 
impairment, and a 30 percent evaluation requires severe knee 
impairment.  Thus, to warrant a higher evaluation under 
Diagnostic Code 5257, the evidence must demonstrate severe 
left knee disability.  Here the Board notes that the January 
1998 VA examiner noted no left knee instability.  Consistent 
with that, clinical evaluation in August 1996 revealed no 
locking or instability and VA examination in February 1997 
revealed no lateral instability.  There is no objective 
clinical evidence of recurrent subluxation or lateral 
instability in the current record.

In determining the proper rating to be assigned for a given 
disability, the Board may only consider those factors which 
are included in the rating criteria provided by regulations 
for rating that disability.  To do otherwise would be error 
as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 208 
(1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).  
However, the assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  Any 
change in diagnostic code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).  

In this case, the Board has considered whether another rating 
code is "more appropriate" than the one used by the RO, see 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995), based on the 
absence of objective evidence of subluxation or instability, 
the factors specified under Diagnostic Code 5257.  

First, the Board notes that pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5258 (2000), evidence of dislocated semilunar 
cartilage with frequent episodes of "locking," pain, and 
effusion into the joint will result in the assignment of a 
20 percent disability rating.  However, in this case the 
competent evidence shows the cartilage to appear intact, and 
there is no evidence of frequent left knee locking.  In any 
case, a 20 percent evaluation is already assigned to the 
veteran's left knee disability, which is the maximum 
evaluation under Code 5258.  Id.  

The veteran's left knee disability may also be rated based on 
limitation of motion, and, in fact, he complains of decreased 
left knee mobility.  Normal knee motion is from zero degrees 
to 140 degrees.  See 38 C.F.R. § 4.71, Plate II (2000).  
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2000) provides that 
limitation of flexion of either knee to 60 degrees warrants a 
zero percent evaluation.  Evaluations from 10 percent to 30 
percent are warranted based on more severe motion limitation.  
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2000) provides that 
limitation of extension of either knee to five degrees 
warrants a zero percent evaluation.  Evaluations from 10 
percent to 50 percent are warranted based on more severe 
limitation of extension.  

In August 1996, the veteran demonstrated a full range of left 
knee motion.  In February 1997 his left knee motion was 
limited by only five degrees, a degree not sufficient to 
warrant assignment of even a zero percent evaluation under 
Diagnostic Code 5260.  Extension was completely normal at 
that time.  In January 1998, extension was again completely 
normal and flexion was limited by only 15 degrees, again, not 
sufficiently limited to warrant assignment of even a zero 
percent evaluation under Diagnostic Code 5260.  As such, 
despite the veteran's complaints of decreased motion, not 
even a zero percent evaluation is warranted under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5260 or Diagnostic Code 5261.

The Board also notes the potential relevance of 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5010 (2000), pertaining to 
arthritis.  The evidence of record includes diagnostic 
testing both suggesting and disputing the presence of 
degenerative knee changes.  In any case, diagnostic codes 
pertinent to arthritis provide for a maximum 10 percent 
evaluation.  The Board also notes the potential applicability 
of VAOPGCPREC 23-97 (1997).  In that opinion, VA's General 
Counsel stated that when a knee disorder is rated under 
38 C.F.R. § 4.71a, Diagnostic Code 5257, and a veteran also 
has limitation of knee motion which at least meets the 
criteria for a zero percent evaluation under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5260 or 5261, separate evaluations 
may be assigned for arthritis with limitation of motion and 
for instability.  However, General Counsel stated that if a 
veteran does not meet the criteria for a zero percent rating 
under either Diagnostic Code 5260 or Diagnostic Code 5261, 
there is no additional disability for which a separate rating 
for arthritis may be assigned.  Even if arthritis of the left 
knee were established, as there is no evidence of motion 
limitation warranting at least assignment of a zero percent 
evaluation, VAOPGCPREC 23-97 would not be for application.

In sum, a review of the above-cited potentially applicable 
diagnostic codes reveals no basis under which a higher 
evaluation could be assigned.  Although the veteran does not 
demonstrate instability or subluxation of his left knee, the 
RO appears to have assigned a 20 percent evaluation based on 
the veteran's complaints of pain, swelling, popping and 
motion limitation productive of knee impairment and to have 
rated him by analogy to "other knee impairment" under 
Diagnostic Code 5257.  The Board finds no other diagnostic 
code more applicable or more favorable, see Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), to the veteran and will 
thus not change the diagnostic code assignment herein.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  

With respect to the above the Board continues to note that 
the veteran maintains that his current rating is not high 
enough for the amount of disability that his left knee 
disorder causes him.  He states that he has chronic left knee 
pain and swelling.  He maintains that he can no longer walk 
for more than 50 feet without having some sort of pain and 
swelling in his left knee.  In this regard, lay statements 
are considered to be competent evidence when describing 
symptoms of a disease or disability or an event.  However, 
symptoms must be viewed in conjunction with the objective 
medical evidence of record.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).   

At the time of the July 1996 VA examination, the physical 
examination showed that the left knee was visibly and 
measurably swollen.  The impression was of severe left knee 
pain secondary to trauma to the knee joint, probable torn 
meniscus.  At the time of examination in February 1997, there 
was tenderness over the medial tibial epicondyle and pain in 
that area on knee flexion.  At the time of the veteran's most 
recent VA examination, in January 1998, physical examination 
showed that there was localized tenderness in the medial 
aspect of the knee joint.

The Board has considered the recent evidence of record, and 
acknowledges the veteran's complaints of pain and functional 
impairment, but finds that there is no basis for a higher 
evaluation under Diagnostic Code 5257.  The competent 
evidence shows the veteran to maintain the ability to 
ambulate without assistance and to perform activities of 
daily living, albeit with pain.  He reports self-treating his 
pain with no more than Motrin.  Although examiners have 
utilized the word severe to describe his pain, no medical 
professional has noted overall severe functional impairment 
due to knee disability.  

The words "slight," "moderate" and "severe" as used in 
the various diagnostic codes are not defined in the Schedule.  
Rather than applying a mechanical formula, the Board must 
evaluate all of the evidence to the end that its decisions 
are "equitable and just."  38 C.F.R. § 4.6 (2000).  It 
should also be noted that use of terminology such as "mild" 
by VA examiners and others, although an element of evidence 
to be considered by the Board, is not dispositive of an 
issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 
4.6 (2000).  Here the evidence shows no actual subluxation or 
instability, no compensably limited knee motion, and no 
deformity of the joint or cartilage.  Rather, the evidence 
shows only knee swelling, some note of crepitus and 
complaints of pain, particularly with use, and a limitation 
of knee motion not even meeting the criteria for assignment 
of a zero percent evaluation.  Such evidence does not support 
a conclusion of more than moderate impairment of the left 
knee.  

Further, with respect to the veteran's complaints of 
functional impairment due to pain, the Court has held that 
the provisions of 38 C.F.R. §§ 4.40 and 4.45 regarding 
functional loss due to pain on use or due to flare-ups, are 
not for application in regard to a rating under a diagnostic 
code not predicated on limitation of motion, such as 
Diagnostic Code 5257 in this case.  See Johnson v. Brown, 
9 Vet. App. 7, 11 (1996).  In any case, the currently 
assigned 20 percent evaluation is itself based on pain on use 
and resulting functional loss.  No higher rating is based on 
consideration of those same factors.

In making the determination herein the Board has also 
considered the potential for separate ratings.  See 38 C.F.R. 
§ 4.14 (2000); Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994).  However, absent separate manifestations such as 
symptomatic scarring, see 38 C.F.R. § 4.118 (2000), or 
neurologic impairment, see 38 C.F.R. § 4.124a (2000), such 
separate ratings are not supported in this case.

Finally, pursuant to 38 C.F.R. § 3.321(b)(1) (2000), an 
extraschedular rating is in order when there exists such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  Clearly, due to the nature of the veteran's 
service-connected residuals of ligament repair and 
meniscectomy of the left knee, some interference with 
employment is foreseeable.  However, the record does not 
reflect frequent periods of hospitalization because of the 
service-connected disability in question or interference with 
employment to a degree greater than that contemplated by the 
regular schedular standards.  In this regard, the Board notes 
that at that time of the January 1998 VA examination, the 
veteran stated that he was currently working as a computer 
repairman and that he had not lost any days in the last year 
due to his knee pain.  Thus, the evidence of record does not 
reflect any factor which takes the veteran outside of the 
norm, or which presents an exceptional case where his 
currently assigned 20 percent rating is found to be 
inadequate.  See Moyer v. Derwinski, 2 Vet. App. 289, 293 
(1992); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  
Accordingly, the Board determines that the criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).

As the evidence shows no left knee manifestations productive 
of more than moderate disability, to include no competent 
evidence of compensably limited knee motion or other 
functional impairment causing severe knee disability, the 
Board finds that the preponderance of the evidence is against 
the claim for an increased rating for the residuals of 
ligament repair and meniscectomy of the left knee.  The 
appeal is therefore denied.


ORDER

An evaluation in excess of 20 percent for the residuals of 
ligament repair and meniscectomy of the left knee is denied.  


REMAND

The veteran contends that he is having problems with his 
right knee due to the fact that he is using that knee more 
for support than he did in the past because of his service-
connected left knee disability.  Service connection may be 
established on a secondary basis for a disability which is 
shown to be proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2000); 
see also Allen v. Brown, 7 Vet. App. 439, 488 (1995).

The RO denied the veteran's claim of entitlement to service 
connection for a right knee disability, claimed as secondary 
to the service-connected left knee disability, as not well 
grounded.  However, there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines VA obligations with 
respect to the duty to assist, and supercedes the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Here, the Board notes that the January 1998 VA examiner 
diagnosed chronic right knee pain, stated to be "as likely 
as not secondary to favoring the left knee."  The RO 
requested clarification insofar as the January 1998 VA 
examination report contained no clinical findings pertinent 
to the right knee.  In a July 1998 addendum, the VA examiner 
indicated that the diagnosis pertinent to the right knee was 
incorrect, and stated such diagnosis was never dictated.  The 
examiner stated that the veteran "has no chronic knee pain 
of any kind and this is not due to favoring the left knee 
either, so there should be no comment concerning the right 
knee one way or another."  The examiner did not, however, 
examine the right knee and provide a statement as to relevant 
clinical findings.

The record contains no other medical opinion as to the 
presence and etiology of right knee disability.  Here the 
Board notes that the statutory duty to assist the veteran in 
the development of evidence pertinent to his claim includes a 
contemporaneous and thorough examination when appropriate.  
Littke v. Derwinski, 1 Vet. App. 90 (1990).  In light of the 
above change of diagnosis by the VA examiner, and also in 
light of the absence of any medical opinion pertinent to the 
etiology of existing right knee disability that is based on 
examination findings and review of the record, the Board is 
of the opinion that another VA examination, as specified in 
greater detail below, should be performed.

In any case, because of the change in the law brought about 
by the Veterans Claims Assistance Act of 2000, a remand in 
this case is required for compliance with the notice and duty 
to assist provisions contained in the new law.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, 2096-2099 (2000) (to be codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, 
because the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA VAOPGCPREC 16-92, 57 Fed. 
Reg. 49,747 (1992).


Accordingly, this matter is remanded for the following:

1.  The RO should request that the 
veteran identify the names, addresses, 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have treated him at any time 
including following service, for a right 
knee disability.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  
The RO should notify the veteran as to 
the unavailability of any records.

2.  Thereafter, the RO should schedule 
the veteran for a comprehensive VA 
examination to determine the nature, 
severity, and etiology of any right knee 
disability.  The claims folder and a copy 
of this remand must be made available to 
the examiner for review in conjunction 
with the examination.  All testing deemed 
necessary should be performed.  After 
reviewing the available medical records, 
it is requested that the examiner render 
an opinion regarding whether it is at 
least as likely as not that the right 
knee disability, if found, is related to 
the veteran's service-connected residuals 
of ligament repair and meniscectomy of 
the left knee, or whether such is 
otherwise related to service.  A complete 
rationale for any opinion expressed 
should be included in the examination 
report.      

3.  The RO should otherwise ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) have been fully 
complied with and satisfied.  For further 
guidance on the processing of this case 
in light of the changes in the law, the 
RO should refer to VBA Fast Letter 00-87 
(November 17, 2000), Fast Letter 01-02 
(January 9, 2001) as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

4.  After the development requested above 
has been completed to the extent 
possible, the RO should review the record 
to ensure that such is adequate for 
appellate review.  The RO is advised that 
where the remand orders of the Board or 
the Court are not complied with, the 
Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  After any 
indicated corrective action has been 
completed, the RO should again review the 
record and re-adjudicate the veteran's 
claim of entitlement to service 
connection for right knee disability.  If 
the benefit sought on appeal remains 
denied the veteran and his representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.  The case 
should then be returned to the Board for 
further appellate consideration.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This remand is for the 
purpose of development and the Board intimates no opinion as 
to the ultimate outcome of this case.  The veteran need take 
no action unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	J. M. Daley
	Acting Member, Board of Veterans' Appeals

 



